                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



  UNITED STATES OF AMERICA,

                 Plaintiff,                               CASE NO.2:21-CR-157

                                                          JUDGE WATSON
         V.




  IBN MUHAMMED,

                 Defendant.



                                    MOTION TO UNSEAL



       Now comes the United States of America, by and through undersigned counsel, and

respectfully requests that the case be unsealed, as public disclosure ofthe Indictment will no

longerjeopardize the prosecution ofthe case.

       WHEREFORE,the government respectfully requests that the case in the above-entitled

cause be unsealed.



                                                     Respectfully submitted,

                                                     VIPAL J. PATEL
                                                     Acting United States Attorney

                                                     s/ Kevin. W. Kelley
                                                     KEVIN W. KELLEY (0042406)
                                                     Assistant United States Attomey
                                                     303 Marconi Boulevard, Suite 200
                                                     Columbus, Ohio 43215
                                                     Office:(614)469-5715
                                                     Fax:(614)469-5653
                                                     E-mail: Kevin.Kelley@usdoJ.gov
